Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 11/13/2020. Claims 1-4, 6, and 10-18 have been canceled. Claims 5 and 7-9 are currently pending and have been addressed below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 5 and 7-9 are directed to a process. Thus, these claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 9 recites: A process for cost and time optimization of background investigation of employment applicants, the process using a platform and including the steps of: 2 DM2\13312203 1U.S. Application No. 15/957,018 Attorney Ref. No. G7685-00001 securing from a potential employer in need of a background investigation of an applicant a phone number of this potential applicant; using a platform … for the exchange of information linked with a background investigation, the platform comprising: at least a job seeker …; at least an employer with a need for a background investigation; at least one employer-related device … at least an investigator-held device … transmitting .., 3 DM2\13312203 1U.S. Application No. 15/957,018 Attorney Ref. No. G7685-00001 instructing the job seeker … authentication by the job seeker of personal identity parameters, … , requesting and securing from job seeker validation of residential address history; requesting from job seeker a set of supplemental information; ... generating a list of courts and public agencies of relevance based on the validated residential address history, and 4 DM2\13312203 1U.S. Application No. 15/957,018 Attorney Ref. No. G7685-00001 assembling in a single source the list of courts and public agencies, the job seeker's residential address history, and the set of supplemental information providing to at least one investigator … generate a statistical confidence score, wherein the statistical confidence score is created using a scaled score designed based on first determining a field of application, conducting a numerical analysis of at least two preferential patterns within the field of application for determining filters, mining the applicant's own information for the at least two preferential pattern behaviors, applying a matching algorithm between the two preferential patterns and the at least two preferential pattern behaviors, and generating the statistical confidence score based on the algorithm, wherein the field of application is education hire, and the at least two preferential pattern behaviors consist of the number of extracurricular activities, duration of past employment, and academic recognition in extracurricular activities, and wherein the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (As claim 9 recites for example, “securing from a potential employer in need of a background investigation of an applicant a phone number of this potential applicant”, “receiving voice communication”, “transmitting a communication to the job seeker”, “instructing the job seeker”, “authentication by the job seeker of personal identity parameters”, “allowing the job seeker”, “requesting and securing from job seeker validation of residential address history”, “requesting from job seeker a set assembling in a single source the list of courts and public agencies, the job seeker’s residential address history, and the set of supplemental information”). Concepts performed in the human mind as mental processes because the steps of receiving, requesting, assembling, instructing, determining, calculating, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people)). As the claims are directed to a background investigation of an applicant for employment which is a certain form of business relations.
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 9 recites: “generate a statistical confidence score, wherein the statistical confidence score is created using a scaled score designed based on first determining a field of application, conducting a numerical analysis of at least two preferential patterns within the field of application for determining filters, mining the applicant's own information for the at least two preferential pattern behaviors, applying a matching algorithm between the two preferential patterns and the at least two preferential pattern behaviors, and generating the statistical confidence score based on the algorithm, wherein the field of application is education hire, and the at least two preferential pattern behaviors consist of the number of extracurricular activities, duration of past employment, and academic recognition in extracurricular activities, and wherein the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized.”, further dependent claim 8 recites “wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest.”).
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of background investigations for employment applicants.  allowing the server to access third-party databases to uncover at least one personal detail of the job seeker; wherein the field of application is law enforcement services and the at least two preferential pattern behaviors consist of the group of drug use, criminal records, and employment durations; wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as the representative independent claim.
Step 2B: 
para 0057 and Figures 6 -7 of the specification details “To help the reader understand, while the illustration shows desktop computers, over time users have become more familiar with less bulky systems and equipment capable of also accessing the Internet. For example, today's wireless phones now offer almost full surfing capabilities through browsers and double capacity transceivers. As shown, users 202, 203, and 204 can use a desktop 310, a tablet 311, a smart phone 312 or a simple cell phone 313. In each case, the users 202, 203, or 204 simply connect 315 the device 316 using access and password features on a software layer. What is not described but is known is how the different ports and communication protocols interconnect using normal connectivity technology. For example, modern tablets can connect through wireless connection, data connection over phone networks, by using Bluetooth®, or by any other data transfer standard.” Further, the use of a token to authenticate a user is known in the art, and the invention recites a token at a high level of generality and utilizes the token for exactly what they are known for. Further, with respect to the confidence score, Applicant’s specification, para 0091, recites “the scores can be determined with any known method.” The basic computer elements applied are used merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Further, accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts");  allowing the server to access third-party databases to uncover at least one personal detail of the job seeker; wherein the field of application is law enforcement services and the at least two preferential pattern behaviors consist of the group of drug use, criminal records, and employment durations; wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest. These limitations merely provide further transmitting, receiving, and analyzing the applicant which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing, analyzing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Furthermore, these components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,070,098 B2), hereinafter “Miller” , in view of Drake (US 10,574,692 B2), hereinafter “Drake”, in view of Carter et al. (US 2015/0006422 A1), hereinafter “Carter”, in view of Kim (US 2014/0358813 A1), hereinafter “Kim”, and further in view of Evanthia Faliagka, Athanasios Tsakalidis, Giannis Tzimas, (2012),"An integrated e-recruitment system for automated personality mining and applicant ranking", Internet Research, Vol. 22 Iss: 5 pp. 551 – 568 http://dx.doi.org/10.1108/10662241211271545, hereinafter “Faliagka”.
Regarding Claim 9, Miller teaches A process for cost and time optimization of background investigation of employment applicants, the process using a platform and including the steps of: (Miller, Column 4, lines 24-31, discloses The software system 100 not only allows organizations to create 114 and manage 116 documents 104 used for background investigations, but included in this subject matter, the system 100 also automatically processes information entered in the documents to save organizations time and allow quicker turnaround of the background investigation. The Subject matter is anticipated to save organizations time and other costly resources.);	securing from a potential employer in need of a background investigation of an applicant a phone number of this potential applicant; (Miller, Column 6, lines 58-64, discloses any user at an organization can enter new applicants into the Software system. To do this, the user clicks on “Applicants' and then clicks a button that functions to bring up various fields which are required to enter a new applicant into the system (Such as names, date of birth, Social security number, address, phone 	using a platform with a computer-implemented software system for the exchange of information linked with a background investigation, the platform comprising: (Miller, Figure 1. Miller, Column 4, lines 1-11, teaches it is known in the art to use a software system for background investigations.);	at least a job seeker device with a network communication capacity for receiving voice communication, direct communication and/or SMS communications using a processor, an interface and a memory in connection with the processor for executing software uploaded from an App server over a network, wherein the job seeker's device has access to the network for communication with a server; (Miller, Figure 1, element 124, App Data. Miller, Column 14, lines 14-16, discloses computing device 700 can be implemented as a portion of a small-form factor portable (or mobile) computer such as a cellphone);	at least an employer with a need for a background investigation; (Miller, Abstract);	at least one employer-related device with a processor, an interface and a memory in connection with the processor for executing software, wherein an employer representative has access to the server hosting the system for the procurement of services in connection via the network, wherein the employer- related device has access to the system for the performance of background investigations; and (Miller, Figure 62, element 780, discloses communication devices, element 790, discloses other computing devices. Miller, Column 13, lines 61-65, discloses Computing device 700 can be implemented as a portion of a small-form factor portable (or mobile) computer Such as a cellphone);	at least an investigator-held device with a processor, an interface and a memory in connection with the processor for receiving voice communication, direct communication and/or SMS communications; (Miller, Figure 1 and Figure 62. Miller, Column 14, lines 14-16, discloses computing device 700 can be implemented as a portion of a small-form factor portable (or mobile) computer such as a cellphone. Miller, Claim 5, teaches identifying the applicant, the organization, and the investigator.);	transmitting a pre-recorded voice, email, or SMS communication to the job seeker using the phone number of the potential applicant; (Miller, Claim 1, teaches transmitting an applicant hyperlink to an applicant email address associated with the applicant, the applicant hyperlink for viewing an applicant set of electronic documents);	…	allowing the server to access third-party databases to uncover job seeker's residential address history; (Miller, Column 9, lines 47-51, teaches The software system contains a feature that will retrieve law enforcement and court names, addresses and phone numbers for a pre-defined radius around the applicant’s past and current addresses, and those addresses of the applicant's employers and relatives.)	requesting and securing from job seeker validation of residential address history; requesting from job seeker a set of supplemental information; (Miller, Column 9, lines 52-60, discloses the system does this by taking the address information the applicant provided on questionnaires he or she submitted to the organization via the software system. Miller, Claim 1, recites “receiving program data identifying the applicant (Examiner is interpreting information identifying an applicant to include address information), the position, the first organization, and the investigator; storing a new applicant entry in the system memory… obtaining an applicant residential address from the applicant electronic response (Examiner is interpreting the applicant electronic response as the applicant validating their residential address) generating a suggested reference list of one or more law enforcement agencies and/or courts within a pre-defined radius around the applicant residential address; and presenting the suggested reference list to the investigator.);	using third-party databases, generating a list of courts and public agencies of relevance based on the validated residential address history; and (Miller, Column 9, lines 47-51, teaches The software system contains a feature that will retrieve law enforcement and court names, addresses and phone numbers for a pre-defined radius around the applicant’s past and current addresses, and those addresses of the applicant's employers and relatives. Miller, Claim 1, recites “receiving program data identifying the applicant, the position, the first organization, and the investigator; storing a new applicant entry in the system memory… obtaining an applicant residential address from the applicant electronic response (Examiner is interpreting from the applicant electronic response as the applicant validating their 	assembling in a single source the list of courts and public agencies, the job seeker's residential address history, and the set of supplemental information (Miller, Column 9, lines 61-64 and Column 10, lines 1-2, teaches A print button next to each selected agency will print a cover letter to the agency, a questionnaire with questions for the agency or court to complete and any of the applicants Agreements and Advisements that are selected and Column 10, lines 1-2, teaches a Print All feature (Examiner is interpreting the print all feature as a single source (i.e. a report). Miller, Claim 1.);	providing to at least one investigator using an investigator-held device the list of courts and public agencies of relevance along with the personal identity parameters of the applicant, and allowing the investigator to upload via his investigator-held device information regarding the result of the investigation to one or more courts or public agencies (Miller, Claim 1, teaches obtaining an applicant residential address from the applicant electronic response; generating a Suggested reference list of one or more law enforcement agencies and/or courts within a pre-defined radius around the applicant residential address; and presenting the Suggested reference list to the investigator. Miller, Column 10, lines 5-7, teaches the software system has a feature that allows a user to upload any hardcopy document into a specific location within an Applicant’s Profile. )	…	wherein the field of application is education hire, and the at least two preferential pattern behaviors consist of …the duration of past employment (Miller, Column 1, line 27 teaches employment history);	While Miller establishes sending an email communication to the applicant for the background investigation and Miller also establishes using cellphones and mobile apps (Miller, Figure 1, element 124), Miller fails to explicitly teach “instructing the job seeker to download from an App store a custom mobile software application; 	allowing the job seeker to install on the job seeker's device the custom mobile software application; authentication by the job seeker of personal identity parameters; issuance by the server of a token personalized to the job seeker having confirmed identity; sending the token to the job seeker at the job seeker's device for access to a secure software application; and allowing the job seeker to use a local browser tool to access, using the token, a secure software application.”	Drake, which like Miller talks about communication via mobile applications, teaches it is known for a user to download an app from an app store and use authentication information from the user for a secure software application. (Drake, Abstract teaches a strong, unified and comprehensive computer security authentication system for users. Drake, Column 23, lines 29-31, teaches an online mobile store (Apple App Store); capable of delivering token-app software to a user’s mobile device. Drake, Column 23, lines 61-64, teaches If DS-App is not yet installed, Bob's phone redirects * to the appropriate app store to install * on Bob's phone. Drake, Figure 1, Figure 10 and Column 22, lines 35-60, teaches a mobile phone user would experience during an authentication step for a resource accessed from the same device. Note that the user forms part of the protocol, which is why they're included in the drawing. Mobile phone device 101 held in User's hand 102 having a front-facing camera 103 and a speaker 104 and infrared sensor 105, displaying instructions 112 and hint 110 to the user, comprising a server-originated random photograph 106 which exists among an assortment 107 of random photographs of a token stored within token app software on the device, which additionally includes a biometric fingerprint sensor 108 and microphone 109 to pick up spoken voice and setting option 111 for user to manage token. This screen display on phone 101 typically appears automatically when needed, having been summonsed via PUSH (e.g.: deep link or custom URI the like). The sensors 105 and 109 can receive summons via infrared or sonic/ultrasonic, as can other phone elements, such as its radio, plus users can manually open tokens through apps as well. Tokens encrypted with passwords or biometrics (e.g. refer FIG. 10) require the user to first decrypt them, using the screen as a keyboard etc., or biometrics sensors such as 108, 109, or 103). 	Since Miller shows sending a message to an Applicant for a background investigation, and Miller also teaches using a cell phone and mobile app, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller, with downloading and authenticating an app on a mobile phone for a secure software platform, as taught by Drake with the motivation to have a strong, secure and comprehensive computer authentication system (Drake, requesting from the job seeker local access and biometric identification; confirming secure software application log-in using both the token and the biometric identification”	Drake, which like Miller talks about communication via mobile applications, teaches it is known for a user to download an app from an app store and use authentication information from the user for a secure software application including biometric identification. (Drake, Abstract teaches a strong, unified and comprehensive computer security authentication system for users. Drake, Figure 1, Figure 10 and Column 22, lines 35-60, teaches a mobile phone user would experience during an authentication step for a resource accessed from the same device. Mobile phone device 101 held in User's hand 102 having a front-facing camera 103 and a speaker 104 and infrared sensor 105, displaying instructions 112 and hint 110 to the user, comprising a server-originated random photograph 106 which exists among an assortment 107 of random photographs of a token stored within token app software on the device, which additionally includes a biometric fingerprint sensor 108 and microphone 109 to pick up spoken voice and setting option 111 for user to manage token. This screen display on phone 101 typically appears automatically when needed, having been summonsed via PUSH (e.g.: deep link or custom URI the like). The sensors 105 and 109 can receive summons via infrared or sonic/ultrasonic, as can other phone elements, such as its radio, plus users can manually open tokens through apps as well. Tokens encrypted with passwords or biometrics (e.g. refer FIG. 10) require the user to first decrypt them, using the screen as a keyboard etc., or biometrics sensors such as 108, 109, or 103). 	Since Miller teaches using a cell phone and mobile app, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller, with downloading and authenticating an app on a mobile phone for a secure software platform with biometric identification, as taught by Drake with the motivation to have a strong, secure and comprehensive computer authentication system (Drake, Abstract).	While Miller teaches a background investigation service for job applicants, and Drake teaches a secure and comprehensive computer authentication system, yet Miller and Drake fail to explicitly teach using the platform to generate a statistical confidence score, wherein the statistical confidence score is created using a scaled score designed based on first determining a field of application, conducting a numerical analysis of at least two preferential patterns within the field of application for determining filters, mining the applicant's own information for the at least two preferential pattern behaviors, applying a matching algorithm between the two preferential patterns and the at least two preferential pattern behaviors, and generating the statistical confidence score based on the algorithm.”	Carter, which also like Miller talks about job seekers and recruitment, teaches compatibility scores for job applicants (Carter, Figure 19, element 20012, Figure 20, element 21008. Carter, Figure 7, shows a job seeker (Sheila Johnson) with a score of 89%. Carter, para 0118, teaches the system may present anonymized automatic search results based on a plurality of business rules, action-optimized algorithms and computed compatibility with a job description uploaded by an employer. Employers may be able to view previous job tenure of candidates in making employment decisions. Carter, para 0134, teaches Lens or other third-party software packages maybe used for parsing resumes and job listings and generating fit-scores based on skills versus requirements (i.e., predicted match to a job based on candidates stated skills). Further, Carter, para 0130, teaches matching may be a skills matching algorithm which in some embodiments is based on Bayesian models and may predict hiring based on a comparison of skills possessed by a candidate and job listing features and/or requirements. Information from database may be used by resume fit (Lens) which may output information to job listings and scores database. Information from job listings and scores database may be used in matching. Further, Carter, para 0188, teaches A default ranking for the search results if compatibility data is available is a "best match" ranking. The algorithm for best match may take personality, values, and skills compatibility into account.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with job seeker scores based on algorithms as taught by Carter with the motivation to have a matching server system to match job seekers with jobs at which they have the potential to have a successful employment is optimized (Carter, para 0072).	Yet Miller fails to explicitly teach “extracurricular activities and academic recognition in extracurricular activities.”	Kim, which like Miller also talks about evaluating a user, teaches extracurricular activities and academic recognition (Kim, Abstract, teaches extracurricular activities. Kim, para 0033, teaches When the award winning careers are evaluated, an extra point may be applied to the corresponding subject in accordance with a predetermined standard. The predetermined standard may include a regional scale of the competition and public confidence of a host organization and differentiated extra points may be applied in accordance with the regional scale and the public confidence. For example, a scale of the competition from which the student won an award is classified into a school level, a city level, a province level, a national wide level, and an international level and the larger the regional scale, the higher the extra points. Further, when the completion hosting organization is an education office or a government agency, the highest rank is applied, and a next highest rank is applied to the national or public university or a famous private university, and a next higher rank is applied to a corporation or a certified private organization and a higher extra point may be applied to a completion which is hosted by a higher ranked host organization. Kim, para 0034, teaches The extracurricular activities are also evaluated by using a method of applying an extra point to a specific field comprehensively considering a regional range of the activity, a strong point of a leadership, and an importance of the result.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with extracurricular activities and recognition as taught by Kim with the motivation to provide optimal information of the individuals (Kim, para 0005). 	Yet Miller fails to explicitly teach “wherein the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized.”	In the same field of endeavor, Faliagka teaches the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized (Faliagka, page 3, teaches a novel approach for recruiting and ranking job applicants in online recruitment systems, with the objective to automate applicant pre-screening. An integrated, company-oriented, e-recruitment system was implemented based on the proposed scheme and its functionality was showcased and evaluated in a real-world recruitment scenario. Interviewing and background investigation of applicants can then be limited to the top candidates identified from the system. Faliagka, page 10, discloses an algorithm on a linear scale (distribution). For example, the recruiter has to decide how much more important is work scores can be determined with any known method.” Further, Examiner notes the Carter reference teaches scores and further teaches the normalized descriptors of candidate profile (Carter para 0072 and Carter Claim 9). However Carter does not teach linear distribution, which is what the Faliagka reference is used for.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with an algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized as taught by Faliagka with the motivation to have an algorithm to quantify pairwise comparisons for ranking to be used in background investigation of applicants (Faliagka, page 3 and 10). The Miller invention, now incorporating the Drake, Carter, Kim and Faliagka inventions, has all the limitations of claim 9.
Regarding Claim 5, Miller, now incorporating the Drake, Carter, Kim and Faliagka invention, teaches the process of claim 9, and Miller further teaches further comprising the step of allowing the server to access third-party databases to uncover at least one personal detail of the job seeker (Miller, Column 10, lines 50-52, teaches FIGS. 44, 45, 46, 47, 48, 49) The software system contains a feature allowing organizations to select specific information from an Applicant’s Profile to send to a third party. Further, Drake, Column 105, lines 34-39, teaches if users wish to allow a third party with continuing access to their data, we do this by issuing the third party a key which the user authorized for such use (and optionally, my later revoke too if they like). For example; A patient may wish to let their doctor (a third party) perpetually access their medical records (database), without having to approve it every time).
Regarding Claim 7, Miller, now incorporating the Drake, Carter, Kim and Faliagka invention, teaches the process of claim 9, and Miller further teaches wherein the field of application is law enforcement services and the at least two preferential pattern behaviors consist of the group of drug use, criminal records, and employment durations (Miller, Column 1, lines 23-27, teaches law-enforcement pre-employment background investigations which includes applicants information on criminal activity, financial history, drug history, listing relatives and personal references, employment history).
Regarding Claim 8, Miller, now incorporating the Drake, Carter, Kim and Faliagka invention, teaches the process of claim 9. Miller teaches a background investigation service for job applicants, and Drake teaches a secure and comprehensive computer authentication system, yet Miller and Drake fail to explicitly teach “wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest.”	Carter, which also like Miller talks about job seekers and recruitment, teaches a scaled score between 0 and 100 (Carter, para 0102, teaches in some embodiments compatibility may be ranked using a scale between 0 and 100%.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with job seeker scores between 0 and 100% as taught by Carter with the motivation for the system to label individuals in ranges such as “highly compatible”, or “average compatibility” (Carter, para 0102).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Chess et al. US 2006/0287970 A1 – discussing in Abstract, A system for automatically screening resumes and/or job/admission applications for false information as well as for specific factors that make a particular candidate non-suitable for a particular job or school.
Zhang et al. US 2017/0061382 A1 – discussing para 0023, According to one embodiment of the present invention, data collected from candidate CVs or resumes may include contact 
Larowe et al. US 2018/0293681 A1 – discussing Abstract, Background checks are a typical part of the hiring process. In the case of public safety employees, such as police officers, firemen and firewomen, and the like, employers have sought ever more comprehensive background checks. Even for non-public safety employees, such as teachers and child volunteers, improved background check techniques to reduce employment liability continue to be desirable. An improved automated background check process is disclosed that makes use of information about applicants from third party sources such as social networks, and online internet based information. An application process which performs autocomplete and on the fly validation and corroboration is described. Specifically, a rules engine with rules to validate representations made by applicants are corroborated against other applications as well as these third party sources of information. Reporting on applicants, auditing and administrative functions are also disclosed. Para 0052, discloses The Administrator may audit application forms by generating reports from the administrator user interface 310, via report generator software component 312. The report generator software component 312 may generate statistics on applications submitted on demand via the administrator user interface 310. Example statistical reports may include counts and percentages of applicants accepted from total applicants, reasons for rejection, statistics subdivided by time period, demographic factors of the applicant, and events in common for applicants. The report generator software 

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Applicants arguments filed on 11/13/2020 have been fully considered but they are not persuasive.
	Regarding 35 U.5.C. § 101 rejections: Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments: 
Claim 9 when read as a whole, and not as part of a dependent chain, the system first relies on a massive amount of structure such as a platform, computer software, a job seeker device, a network, SMS systems, a processor, memory, App server, a network server, an employer device also with processor and memory, an investigator device also with processor and memory. Only the "Alice-logic" can conclude that such structure is only an abstract idea. 
For example, the process is directed at a background investigation system of employment applicants. Here, the system includes an App on an App server, SMS means of communication. The system includes a first device of the job seeker, a device of the employer, and the investigator held device. In addition, the information exchanged is unseen and very novel. For example, to do a background investigation as part of the process, (a) a phone number of the applicant, (b) using SMS, (c) using a pre-recorded message, (d) forcing use of an App, (e ) authentication, (f) use of a token, (g) use of biometric information, (h) get specific address information, (i) asking for supplemental information, (j) uploading from databases and transfer, (k) create and calculate codes to name a few.
The argument here takes a strange twist for the bizarre. The claim as written and filed is simple, narrow and focused… There is no doubt that the above Claim 9 is a practical application of a substantially new and never seen process of doing background checks. The process is complex, narrow and has many moving parts.

Examiner respectfully disagrees. With respect to Applicants remarks “the system relies on a massive amount of structure”, Examiner respectfully disagrees as the claims only recite generic computer components described at a high level of generality. Examiner has reviewed Applicants specification and these components are described in Applicants own specification at a high level of generality without any technical details. See Applicants specification, para 0057 and Figures 6 -7 of the specification details “To help the reader understand, while the illustration shows desktop computers, over time users have become more familiar with less bulky systems and equipment capable of also accessing the Internet. For example, today's wireless phones now offer almost full surfing capabilities through browsers and double capacity transceivers. As shown, users 202, 203, and 204 can use a desktop 310, a tablet 311, a smart phone 312 or a simple cell phone 313. In each case, the users 202, 203, or 204 simply connect 315 the device 316 using access and password features on a software layer. What is not described but is known is how the different ports and communication protocols interconnect using normal connectivity technology. For example, modern tablets can connect through wireless connection, data connection over phone networks, by using Bluetooth®, or by any other data transfer standard.” With respect to the confidence score, Applicant’s specification, para 0091, recites “the scores can be determined with any known method.”
Examiner fails to see how the generic recitations of the most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of all three groupings of abstract ideas that is not integrated into a practical application. 
Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the 

	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered, however Examiner respectfully finds them unpersuasive. Further, Examiner has updated the prior art rejections and applied new reference Faliagka for the new limitation of the algorithm in claim 9.
Applicant argues: 
In regards to the rest of the rejection, Applicant pointed the Office to Miller and even listed it as part of the background. (Paragraphs [0031]-[0034]). The Applicant explains "one key problem with this method is the easy with which an applicant can circumvent this system.... The system places the applicant in control of what information, address, or name of reference is given to the person running the check." Paragraph [0034]. This teaches away from the current method or process. One of ordinary skill in the art would not have started from Miller and used Drake to add App-based systems…. Here the Examiner says "downloading an authenticating an app on a mobile phone for a secure software platform." The Applicant is unclear why anyone would bother uploading an App on a cell phone and not simply send other type of information via a browser or a text. The connection is unclear.	Examiner finds these remarks unpersuasive. With respect to Miller, Examiner respectfully notes the Miller reference does not teach away from the instant invention. Rather, Miller is an automated system to help a background investigator more efficiently and effectively conduct a background investigation and is an automated system for organizing, managing and reporting on pre-employment background investigations using a web based software system to manage the process (Miller, Column 1, lines 37-39 and Column 3, lines 60-65). Further, Examiner notes Miller is not used alone, as this is a 103 rejection, with Drake used to teach security and authentication solutions.	With respect to Applicants remarks “”downloading an authenticating an app on a mobile phone for a secure software platform." The Applicant is unclear why anyone would bother uploading an App on a cell phone and not simply send other type of information via a browser or a text.” Examiner respectfully notes the limitation of downloading an app is explicitly in what is now Applicant’s independent claim 9 as the claim recites “instructing the job seeker to download from an App store a custom mobile software application”. Further, Examiner notes in Applicants own specification, para 0076, recites “One of ordinary skill in the art will understand the process of allowing the app, generally an app file to be uploaded from the App Store into the device.” Therefore Applicants remarks are found unpersuasive.
Applicant further argues: 

Further, the Office suggests that Miller which teaches the upload of any pdf document into an applicant file (Column 10, lines 5-7 - OA Page 15), that uploaded a hardcopy of the document is equivalent to "allowing the investigator to upload via his device information regarding the result of the investigation to one or more courts or public agencies." That is incorrect.	Examiner respectfully disagrees, as it is certainly within the ability of one of ordinary skill in the art to understand uploading a document. Further, Miller does teach uploading documents in Column 10, lines 5-19. Even further, Examiner Respectfully Notes: The content of the document being uploaded itself is non-functional descriptive material/printed matter, as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability.

Applicant further argues: 

The claim now includes: "... allowing the server to access third-party databases to uncover job seeker's residential address history; requesting and securing from job seeker validation of residential address history.." In the above, the job seeker is not asked to enter the data, the databases are accessed to "uncover" these addresses. Then, in a subsequent step, the job seeker must validate this history. So a different person shows up or a different person was at the interview and enter the wrong information, the problem will be discovered. The Office looking at Claim 2, pointed to Miller, Column 9, lines 47-51 explaining that "the software system [of Miller] contains a feature that will retrieve law enforcement and court names, addresses and phone numbers for a pre-defined radius of the applicant's past and current addresses, and those addresses of the applicant's employers and relatives.)." (NF OA Page 13). Then as to the confirmation step, the Office points to Miller, Column 9, lines 52-60 and writes: "discloses the system does this by taking the address information the applicant provided on questionnaires he or she submitted to the organization via the software system." (NF OA, Page 13). Said simply no, there is not validation by the job seeker. That person gave addresses than that's what the Miller system uses. The entire system described in the claims is ignored by the Examiner. The analysis is limited to software and features but not what is done. 
In the field of background searches, as explained by the Applicant if the system secures information and addresses and then in a subsequent they are validated, that person will understand the background search is serious and will very likely be able to explain why one address that would have been omitted from a disclosure is included. For example, if a person rented for 2 months only a place, at the step of disclosure the person may not remember the short term lease, but if that location is listed for validation, the same person's memory will be refreshed. The same way, if a roommate used his/her name to secure a place, the validation portion will help explain the discrepancy. At the heart of investigation and background technology is this notion that bad actors lie and the system must be designed to avoid lies and catch people in discrepancies.	Examiner respectfully disagrees. As an initial matter, the example of the person renting a room or having roommates, is not in Applicants specification. Further, Miller teaches this limitation in claim 1, which recites “receiving program data identifying the applicant (Examiner is interpreting information identifying an applicant to include address information), the position, the first organization, and the investigator; storing a new applicant entry in the system memory… obtaining an applicant residential address from the applicant electronic response (Examiner is interpreting the applicant electronic response as the applicant validating their residential address) generating a suggested reference list of one or more law enforcement agencies and/or courts within a pre-defined radius around the applicant 

Further, Examiner Applicant remarks “For example, of the four pieces of Art offered, Applicant disputes that anything but Miller would have been known to the skill. Also all of the motivations to combine are herein disputed.” However, the Applicant gives no arguments. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Goldberg US 2012/0095933 A1 – discussing hiring decisions through validation of job seeker.
Agrawal US 2015/0112882 A1 – discussing screening and processing applicants. Para 0008, discloses A computer system and method for efficiently gathering and reviewing applicant information for making employment decisions is provided to solve the many challenges of vetting service job employment applicants. A user interface is provided for collecting applicant background information from an applicant. In two particularly advantageous embodiments the user interface is provided via a Web server or a mobile app. If the applicant receives a passing score on the first test of suitability, the processing system transmitting background check requests, via a network interface, based on the identification information. The background check requests could include one or more of the following: Social Security validity check; credit report; driver’s license check; driving record check; or criminal background check. The processing system receives the background check results for the applicant and analyzes the results to perform a second test of suitability for the applicant. If the applicant receives a passing score on the second test or a combined first and second test. Para 0016, discloses A first level of screening allows the job screening service to better allocate resources among potential candidates. In this way, costly and time-consuming resources, such as background checks and personal interviews, can be allocated to better Thus, the costs of the screening process are allocated more efficiently among the parties. Para 0025, The secondary screening may include initiating more costly and time-consuming background checks, such as driving records searches and personal reference checking. The secondary screening may also include an interview of the applicant, which could take place in person, over the phone. An exemplary method for performing this test is shown in FIG. 4a. Applicant information is received; applicant information that can be checked in less than a predetermined rapid response time is identified. Para 0039, teaches Avoiding the cost of background checks (e.g., credit, driving, criminal) for too many applicants is a significant advantage of the rapid screening process for the employment service.
Rosen US 2004/0186852 – discussing Abstract, A method for creating, editing and updating, verifying, and referencing a database of work, educational, and licensing histories of workers includes an internet service which provides a secure means for prospective employees to enter and record on a database a personal educational and job history covering any time period. The invention includes a software “back office” backbone, which provides a semi-automated means for verifying the history provided by the job applicant and for building a verified database of workers. This software is the engine for the internet service. The invention also provides a secure, confidential and private means for a prospective employer (with the prospective employee's authorization) to review the verified educational, employment, criminal, and licensing history of the worker. Discussing, para 0169, discloses Safe Hiring Score—the service has the ability to add a safe hiring score, similar to a credit score. In verifying credit, certain information such as education and previous jobs remain static—that history does not change. Other information, such as a criminal record check, becomes stale the day after it is run. However, based upon the totality of what is known about a person's verified job history, even an older criminal search will have some value. For example, if the service provided a criminal search for a county in Nebraska two years ago, 
Malnati et al. US 2008/0052098 A1 – discussing a system includes an integration framework proxy and an integration framework. The integration framework proxy and the integration framework provide for integration of an applicant tracking system with a background screening system. Figure 3 discloses court records and public agencies. Figures 2 and 6.
Clines US 2019/0311329 A1 – discussing A system, method and computer readable indexing and storage medium, for generating historical data, is provided which, based on historical accounts and records, assist in the decision making process as it relates to human resources.
Clines US 2019/0295040 A1 – discussing The ENC System, as a whole, is comprised of individually personalized resume portals, created by Job Seekers, allowing them to upload their online resumes, photos, current locations, social media field proxies, education and work histories, acquired skill sets, videos, etc; Employers seeking to employ a defined skill set, filtered through ranked profiles. Cross reference the job seeker's work history, within the community of employers, allowing them to provide insight on the past or present employee's experience with their past employer, generating them an employer community profile rank.
Gaitas US 2010/0211601 A1 – discussing (Abstract) A system and method for online storage and distribution of educational credentials and related documents of student and job seeker applicants comprising, a centralized education credentials document management database that receives and securely stores resumes, transcripts, letters of recommendation, military records, professional certificates, rental and credit history, and related documents from document sources such as university or school registrars, referees, and related entities. Para 0010, teaches The present invention is an online document management solution for 
Lee US 2005/0055231 A1 – discussing background checks and investigations. Identity verification, criminal history, in advance so that employers, recruiters, consumers, or other seeking parties can have all information needed to consider the candidate for engagement. Lee, Figure 4C, discloses a report (a single source) of civil actions, criminal record (courts and public agencies of relevance) and address history verified. Lee, Figure 4D.
Cotter US 2004/0107112 A1 – discussing an online employment center and background checks. 
Wenglorz US 10325327 B2 – discussing job seekers, employers and landlords.
Chen et al. US 9,959,525 B2 – discussing matching algorithms in job recruitment.
Cate et al. US 8,682,806 B1 – discussing job applications via SMS message or email from job seeker.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629